Citation Nr: 0601376	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  At that time, the veteran appealed 
the denial of service connection for hypertension, headaches, 
a left ankle disorder, hearing loss in the right ear and 
tinnitus.  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in May 2004.  

By decision of the Board in August 2004, the denial of 
service connection for hypertension was confirmed.  The 
remainder of the issues were remanded by the Board at that 
time.  By rating decision in June 2005, service connection 
for a left ankle disorder, right ear hearing loss and 
tinnitus was granted.  The remaining issue, service 
connection for headaches has been returned to the Board for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the August 2004 remand by the Board, the veteran 
was scheduled for a compensation examination.  Regarding the 
issue of service connection for headaches, the board ordered 
that the RO arrange an appropriate examination to determine 
the nature and etiology of migraine headaches; review the 
claims folder; and render opinions regarding whether there 
was clinical evidence of migraine or other chronic headaches, 
when was the most likely onset of any headache disorder 
found, and determine the significance of the headaches that 
the veteran experienced during service.  Review of the 
results of the medical examination that was conducted in 
March 2005 shows that the examiner indicated that the 
veteran's headaches sounded "migarianous" in nature and 
that they began after discharge from service, but there was 
no opinion rendered regarding any possible relationship 
between his current disability and the documented instances 
of headaches shown in the service medical records.  A remand 
by the Board "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

Under these circumstances, the claim must be remanded for the 
following: 

1.  The RO should return the claims files and 
the examination report to the examiner who 
evaluated the veteran in March 2005 (or if 
unavailable a similar situated physician) and 
request that he render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that the 
headaches shown in service are related to the 
veteran's currently manifested headache 
disorder.  If the examiner is not available, 
and a similarly situated physician cannot 
offer an opinion without an examination, the 
veteran should be scheduled for an additional 
VA examination to determine the nature of the 
veteran's headache disorder and any probable 
relationship with the manifestations in 
service.  The claims folders should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO should readjudicate 
the remaining issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


